Citation Nr: 9934450	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-24 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
stab wound of the left neck with paralysis of the left true 
vocal cord, currently evaluated at 60 percent.

2.  Entitlement to an increased evaluation for residuals of a 
stab wound of the anteromedial left upper chest and lung, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to March 
1981.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a April 1992 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

This appeal was remanded in April 1996 for further 
development by the RO.  Such development has been completed 
and the appeal is again before the Board for appellate 
review.


REMAND

The veteran is currently service connected for residuals of a 
stab wound of the anteromedial left upper chest and lung, 
currently evaluated at 10 percent.  His lung collapsed when 
he was stabbed during his period of active service, and the 
RO has rated him analogously to chronic obstructive pulmonary 
disease (COPD).  In November 1991, the veteran underwent a VA 
pulmonary function examination, which showed that his Forced 
Expiratory Volume in one second (FEV-1) was 78 percent of 
predicted and his FEV-1 to Forced Vital Capacity (FEV-1/FVC) 
was 82.  The Board notes that under the criteria set forth in 
the Schedule for Rating Disabilities (rating schedule), found 
in 38 C.F.R. § Part 4 (1999), the pulmonary scores in 
November 1991 reflect a 10 percent evaluation.

During a pulmonary evaluation in December 1991, the veteran 
complained of being dizzy at work.  He also reported that he 
was having difficulty breathing and he could only walk on 
level ground approximately four to five blocks.  He said he 
could not run, lift heavy objects, or climb stairs because he 
would become short of breath if he did so.  The examiner 
diagnosed restrictive lung disease secondary to a stab wound 
and shortness of breath on moderate exertion of uncertain 
etiology, with cardiac problems to be ruled out.  The report 
does not include specific findings as to the veteran's FEV-1 
or FEV-1/FVC.

A pulmonary function report dated September 1994 shows that 
the veteran's FEV-1 was 70 percent of predicted and his FEV-
1/FVC was 75.  The examiner diagnosed "mild restrictive and 
obstructive defect."

A September 1994 pulmonary function report of the Lung 
Institute of Nevada reflects that the veteran had FEV-1 of 70 
percent of predicted and a FEV-1/FVC of 75.  Rachakonda D. 
Prabhu, M.D., stated that these figures were "consistent 
with obstructive airway disease of mild severity."

A March 1997 pulmonary examination report indicates that the 
veteran had childhood asthma.  He reported that he could only 
walk four to five blocks before becoming short of breath.  A 
pulmonary examination showed his FEV-1 was 74 percent of 
predicted and his FEV-1/FVC was 82.  The examiner stated that 
the veteran's FEV-1 and FEV-1/FVC were "mildly reduced."  
According to the examiner, the veteran's effort was "very 
poor."

In November 1998, the veteran again reported that he became 
short of breath after walking five blocks or climbing three 
flights of stairs.  He also reported that he had been fired 
from a job at a warehouse because he took frequent breaks to 
catch his breath.  The examiner diagnosed him with 
restrictive lung disease prior to a pulmonary function test.  
The pulmonary function report reflected that the veteran's 
FEV-1 was 54 percent of predicted and his FEV-1/FVC was 93.  
In light of the wide disparity between his FEV-1 and his FEV-
1/FVC, the Board cannot fairly decide the severity of the 
veteran's disability.  There is no written explanation 
associated with the pulmonary report that accounts for this 
inconsistency.  Under the rating schedule, an FEV-1 of 54 
warrants a 60 percent evaluation, whereas an FEV-1/FVC of 93 
percent of predicted warrants a 10 percent evaluation.  
Considering the inconsistency between the FEV-1 of 54 and the 
FEV-1/FVC of 93, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded 
another pulmonary evaluation to reconcile 
the inconsistent results of the November 
1998 pulmonary examination.  The 
examination report should reflect the 
veteran's present FEV-1 and FEV-1/FVC.  
The report should also include the 
veteran's Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) and a narrative 
explaining the results of all tests.  If 
the results of the examination are 
inconsistent, the examiner should offer 
an opinion as to any possible reasons for 
the inconsistency, or if any one 
criterion has more importance than 
another.

2. The RO should then review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

3. The RO should then readjudicate the 
issue of entitlement to an increased 
evaluation for residuals of a stab wound 
of the anteromedial left upper chest and 
lung, currently evaluated at 10 percent. 
If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be given the opportunity to 
respond thereto. The veteran and his 
representative should be afforded the 
applicable response period before the 
case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal. No action of the veteran is required until he 
is notified.







		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












